60 N.Y.2d 807 (1983)
In the Matter of Patrick R. Brereton & Associates, Inc., Doing Business as Contract Plus, et al., Appellants,
v.
Edward V. Regan, as Comptroller of the State of New York, et al., Respondents.
Court of Appeals of the State of New York.
Decided October 27, 1983.
Edward J. Moses for appellants.
Robert Abrams, Attorney-General (Richard J. Dorsey and Peter H. Schiff of counsel), for respondents.
James W. Bendall for Temple-Stuart Co. and another, respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (94 AD2d 886).